Citation Nr: 0026616	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to October 
1944.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a decision dated in May 1999, by the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The death certificate dated in April 1999 reflects that 
the cause of the veteran's death was arteriosclerotic 
cardiovascular disease, status post myocardial infarction, 
cerebrovascular accident times two and deep venous 
thrombosis.

2. The veteran was service-connected for many years for 
valvular heart disease with mitral insufficiency.

3. It is plausible that there is a relationship between the 
arteriosclerotic cardiovascular disease and the service-
connected valvular heart disease, and such a relationship 
is capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran was service-connected for valvular heart disease 
with mitral insufficiency for many years.  The death 
certificate reflects that he died as a consequence of 
arteriosclerotic cardiovascular disease.  Although service 
connection for arteriosclerotic heart disease was denied by 
the RO in November 1981, that decision was based upon the 
lack of evidence to establish that the valvular heart disease 
had progressed and that there was no evidence of organic 
heart disease in January 1969.  However, in view of the 
development of arteriosclerotic cardiovascular disease, the 
Board finds the claim to be well-grounded in that a 
relationship between the cause of the veteran's death and his 
service-connected valvular heart disease, as alleged by the 
appellant, is plausible and capable of substantiation.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the veteran was service-connected for 
valvular heart disease with mitral insufficiency for many 
years.  The death certificate indicates that the cause of the 
veteran's death was arteriosclerotic cardiovascular disease.  
Although service connection for arteriosclerotic heart 
disease was previously denied by the RO, the record as it 
stands does not document any competent medical evidence which 
addresses the specific relationship, or lack thereof, between 
the valvular heart disease and the presence of 
arteriosclerotic cardiovascular disease.  Accordingly, the 
Board believes that additional medical development is 
necessary prior to appellate consideration of this issue.

Therefore, this case is REMANDED to the RO for the following 
action:

1. The appellant and her representative 
should be provided an opportunity to 
submit additional evidence and/or 
argument in support of the claims on 
appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2. The RO should make arrangements to have 
the claims folder reviewed by an 
appropriate VA physician.  The physician 
is requested to review the evidence of 
record and in particular, the VA 
hospitalization reports dated in 
September 1968, January 1969 and October 
1987 as well as the Civil Service 
Examination report dated in January 
1969.  

3. Upon completion of the review, the 
physician is requested to render an 
opinion regarding the causal 
relationship, if any, between the 
findings in service of valvular heart 
disease with mitral insufficiency and 
the development of the terminal 
arteriosclerotic cardiovascular disease.  
If there is no medical possibility that 
there is such a relationship, the 
physician should clearly and 
unequivocally indicate so.  The 
physician should be advised that since 
the opinion is required to properly 
adjudicate the claim for compensation, 
it should be comprehensive and should 
include full rationale and a discussion 
of any medical studies on the subject 
deemed to be pertinent.

4. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
physician's report.  If the report fails 
to comply with the instructions noted 
above or adequately respond to the 
specific opinions requested, the report 
must be returned to the physician for 
corrective action. 38 C.F.R. § 4.2 
(1999); Stegall v. West, 11 Vet. App. 
268 (1998).

5. Thereafter, the RO should readjudicate 
all claims at issue on appeal.  The RO 
must consider all the evidence of 
record, to include all evidence 
obtained as a result of this remand.  

6. In addition to the above, the RO is 
advised to consider carefully the 
benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 1991).  If 
the evidence is not in equipoise the 
RO should explain why.  See Cartwright 
v. Derwinski, 2 Vet. App. 24, 26 
(1991).


If any benefit, for which a notice of disagreement has been 
filed remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review.  The appellant need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



